Exhibit 10.1

SEAWORLD ENTERTAINMENT, INC.
2017 OMNIBUS INCENTIVE PLAN

1.Purpose.  The purpose of the SeaWorld Entertainment, Inc. 2017 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel and to provide
a means whereby directors, officers, employees, consultants and advisors of the
Company and other members of the Company Group can acquire and maintain an
equity interest in the Company, or be paid incentive compensation, including
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s stockholders.  

2.Definitions.  The following definitions shall be applicable throughout the
Plan.

(a)“Absolute Share Limit” has the meaning given to such term in Section 5(b) of
the Plan.

(b)“Adjustment Event” has the meaning given to such term in Section 13(a) of the
Plan.

(c)“Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(d)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award and Cash-Based Incentive Award
granted under the Plan.

(e)“Award Agreement” means the document or documents by which each Award (other
than a Cash-Based Incentive Award) is evidenced, which may be in written or
electronic form.  

(f)“Board” means the Board of Directors of the Company.

(g)“Cash-Based Incentive Award” means an Award denominated in cash that is
granted under Section 11 of the Plan.

(h)“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, a good faith determination of the Committee or its
designee that (i) there is “cause” to terminate a Participant’s employment or
service, as defined in and in accordance with any employment or consulting
agreement between the Participant and the Service Recipient or any member of the
Company Group or an Affiliate in effect at the time of such termination or (ii)
in the absence of any such employment or consulting agreement (or the absence of
any definition of “Cause” contained therein), any of the following has occurred
with respect to a Participant: (A) such Participant has failed to reasonably
perform his or her duties to the Service Recipient, or has failed to follow the
lawful instructions of the Board or his or her direct superiors, in each case
other than as a result of his or her incapacity due to physical or mental
illness or injury, in a manner that could reasonably be expected to result in
harm (whether financially, reputationally or otherwise) to any member of the
Company Group or an Affiliate; (B) such Participant has engaged or is about to
engage in conduct harmful (whether financially, reputationally or otherwise) to
any member of the Company Group or an Affiliate; (C) such Participant has been
convicted of, or pled guilty or no contest to, a felony or any crime involving
as a material element fraud or dishonesty; (D) the willful misconduct or gross
neglect of such Participant that could reasonably be expected to result in harm
(whether financially, reputationally or otherwise) to any member of the Company
Group or an Affiliate; (E) the willful violation by such Participant of the
written policies of the Service Recipient or any applicable written policies of
any member of the Company Group that could reasonably be expected to result in
harm (whether financially, reputationally or otherwise) to any member of the
Company Group or an Affiliate; (F) such Participant’s fraud or misappropriation,
embezzlement or misuse of funds or property belonging to the Company Group or an
Affiliate (other than good faith expense account disputes); (G) such
Participant’s act of personal dishonesty which involves personal profit in
connection with such Participant’s employment or service with the Service
Recipient or any member of the Company Group or an Affiliate; or (H) the willful
breach by such Participant of fiduciary duty owed to the Service Recipient or
any member of the Company Group or an Affiliate.  

 

--------------------------------------------------------------------------------

2

(i)“Change in Control” means:

(i)the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock ; or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (clauses (A) and
(B), the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this Plan, the following acquisitions shall not constitute a Change
in Control: (I) any acquisition by the Company or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; (III) in respect of an Award held by a particular Participant,
any acquisition by the Participant or any group of Persons including the
Participant (or any entity controlled by the Participant or any group of Persons
including the Participant); or (IV) any acquisition in one transaction or a
series of related transactions, by any Person directly from (and solely from)
Zhonghong Zhuoye Group Co., Ltd. and/or its Affiliates or their successors;

(ii)during any period of twenty-four (24) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(iii)the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company Group (taken as a whole) to any Person that is
not an Affiliate of the Company; or

(iv)the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination  50% or
more of the total voting power of the entity resulting from such Business
Combination (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the board of directors (or the analogous governing body) of
such resulting entity), is held by the holders of the Outstanding Company Voting
Securities immediately prior to such Business Combination.

(j)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.  Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.

(k)“Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board or, at the election of the Board, the
Board (other than as set forth in Section 4(c) of the Plan).

(l)“Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

(m)“Company” means SeaWorld Entertainment, Inc., a Delaware corporation, and any
successor thereto.

(n)“Company Group” means, collectively, the Company and its Subsidiaries.

(o)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(p)“Designated Foreign Subsidiaries” means all members of the Company Group that
are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

 

 

--------------------------------------------------------------------------------

3

(q)“Detrimental Activity” means a good faith determination by the Committee or
its designee that a Participant has engaged in any of the following: (i) the
breach of any covenants relating to disclosure of confidential or proprietary
information, noncompetition, nonsolicitation, nondisparagement or other similar
restrictions on conduct contained in any agreement between a Participant and any
member of the Company Group (including any Award Agreement) or any written
policies of the Company Group (including those contained in any handbook); (ii)
any activity that would be grounds to terminate the Participant’s employment or
service with the Service Recipient for Cause; or (iii) any activity, including
fraud or other conduct contributing to financial restatement or accounting
irregularities, that the Committee determines in good faith is appropriate to
include in any incentive compensation clawback policy adopted by the Committee
and as in effect from time to time.

(r) “Disability” means, as to any Participant, unless in the case of a
particular Award the applicable Award Agreement states otherwise, “Disability,”
as defined in any then-existing employment, consulting or other similar
agreement between the Participant and the Company or an Affiliate or, in the
absence of such an employment, consulting or other similar agreement (or the
absence of any definition of “Disability” contained therein), a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate, or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced.  Any determination of whether Disability exists shall be
made by the Committee in its sole discretion.

(s)“Effective Date” means June 14, 2017, the date the Plan was approved by the
holders of shares of Common Stock entitled to vote at the 2017 annual meeting of
stockholders of the Company.

(t) “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.  

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(v)“Exercise Price” has the meaning given to such term in Section 7(b) of the
Plan.

(w)“Fair Market Value” means, on a given date, (i) if the Common Stock is listed
on a national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there are no such sales on that date, then on the last
preceding date on which such sales were reported; (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) if the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock.

(x)“GAAP” has the meaning given to such term in Section 7(d) of the Plan.

(y)“Immediate Family Members” has the meaning given to such term in Section
15(b) of the Plan.

(z) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(aa)“Indemnifiable Person” has the meaning given to such term in Section 4(e) of
the Plan.

(bb)“Minimum Vesting Condition” means, with respect to any Award settled in
shares of Common Stock, that vesting of (or lapsing of restrictions on) such
Award does not occur earlier than the first anniversary of the Date of Grant,
other than with respect to a Performance Compensation Award granted in
connection with an annual incentive bonus such that that underlying shares are
granted in lieu of cash and has a Performance Period of not less than twelve
(12) months; provided, however, that notwithstanding the foregoing, Awards that
result in the issuance of an aggregate of up to five percent (5%) of the
Absolute Share Limit (subject to Section 13 of the Plan) may be granted to any
one or more Eligible Persons without respect to such Minimum Vesting Condition.

 

 

--------------------------------------------------------------------------------

4

(cc)“Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of an Award that is
designated as a Performance Compensation Award consistent with Section 162(m) of
the Code.

(dd)“Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(ee) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

(ff)“NYSE” means the New York Stock Exchange, but if the New York Stock Exchange
is not then the principal trading market for the Company’s Common Stock, then
“NYSE” shall be deemed to mean any successor securities exchange or the
principal national securities exchange which the Company Common Stock is then
traded.

(gg)“Option” means an Award granted under Section 7 of the Plan.

(hh)“Option Period” has the meaning given to such term in Section 7(c)(i) of the
Plan.

(ii) “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock or Restricted Stock Unit, that is granted
under Section 10 of the Plan and is (i) payable by delivery of Common Stock,
and/or (ii) measured by reference to the value of Common Stock.

(jj)“Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(kk)“Performance Compensation Award” means any Award designated by the Committee
as a “performance compensation award” pursuant to Section 11 or Section 12 of
the Plan.

(ll)“Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(mm)“Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(nn)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(oo)“Performance Period” means the one or more periods of time of not less than
twelve (12) months, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.  

(pp) “Permitted Transferee” has the meaning given to such term in Section 15(b)
of the Plan.

(qq)“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(rr)“Plan” means this SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan,
as it may be amended and restated from time to time.

(ss)“Prior Plan” means the SeaWorld Entertainment, Inc. 2013 Omnibus Incentive
Plan, as it may be amended and restated from time to time.

(tt)“Qualifying Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act; and (ii) with respect to actions
intended to obtain the exception for performance-based compensation under 162(m)
of the Code, an “outside director” within the meaning of Section 162(m) of the
Code.

 

 

--------------------------------------------------------------------------------

5

(uu)“Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned, including vesting conditions.

(vv)“Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(ww)“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(xx)“SAR Period” has the meaning given to such term in Section 8(c) of the Plan.

(yy)“Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(zz)“Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.

(aaa)“Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(bbb)“Strike Price” has the meaning given to such term in Section 8(b) of the
Plan.

(ccc)“Subsidiary” means, with respect to any specified Person:

(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(ii)any partnership, limited liability company or any comparable foreign entity
(A) the sole general partner (or functional equivalent thereof) or the managing
general partner (or functional equivalent thereof) of which is such Person or
Subsidiary of such Person or (B) the only general partners (or functional
equivalents thereof) of which are that Person or one or more Subsidiaries of
that Person (or any combination thereof).

(ddd)“Substitute Award” has the meaning given to such term in Section 5(e) of
the Plan.

(eee)“Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions.  Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) of the Plan shall apply in the aggregate
to the Plan and any Sub-Plan adopted hereunder.

(fff)“Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or as a result of Disability).  

3.Effective Date; Duration.  The Plan shall be effective as of the Effective
Date.  The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth (10th) anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4.Administration.  

(a)The Committee shall administer the Plan.  To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception

 

 

--------------------------------------------------------------------------------

6

for performance-based compensation under Section 162(m) of the Code, as
applicable, it is intended that each member of the Committee shall, at the time
such member takes any action with respect to an Award under the Plan that is
intended to qualify for the exemptions provided by Rule 16b-3 promulgated under
the Exchange Act or to qualify as performance-based compensation under Section
162(m) of the Code, as applicable, be a Qualifying Director.  However, the fact
that a Committee member shall fail to qualify as a Qualifying Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

(b)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in or exercised for, cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) accelerate the
vesting of any Awards in the event of a Termination; (viii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (vix) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Committee shall deem appropriate for
the proper administration of the Plan; (x) adopt Sub-Plans; and (xi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

(c)Except to the extent prohibited by applicable law or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it.  Any such allocation or delegation may be
revoked by the Committee at any time.  Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of any member of
the Company Group, the authority to act on behalf of the Committee with respect
to any matter, right, obligation, or election which is the responsibility of, or
which is allocated to, the Committee herein, and which may be so delegated as a
matter of law, except with respect to grants of Awards to persons (i) who are
Non-Employee Directors, (ii) who are subject to Section 16 of the Exchange Act
or (iii) who are, or could reasonably be expected to be, “covered employees” for
purposes of Section 162(m) of the Code.

(d)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, any member of the
Company Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

(e)No member of the Board, the Committee or any employee or agent of any member
of the Company Group (each such Person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission).  Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined, as
provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice.  The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts, omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or omission or that such
right of indemnification is otherwise prohibited by law or by the organizational
documents of any member of the Company Group.  The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the organizational documents of any member of the Company Group, as a
matter of law, under an individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold such Indemnifiable Persons harmless.

 

 

--------------------------------------------------------------------------------

7

(f)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards.  Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

5.Grant of Awards; Shares Subject to the Plan; Limitations.  

(a)The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b)Awards granted under the Plan shall be subject to the following limitations:

(i)subject to Section 13 of the Plan, no more than 7,079,237 shares of Common
Stock plus the number of shares of Common Stock underlying any award granted
under the Prior Plan that expires, terminates or is canceled or forfeited for
any reason whatsoever under the terms of the Prior Plan (the “Absolute Share
Limit”) shall be available for Awards under the Plan;

(ii)subject to Section 13 of the Plan, grants of Options or SARs under the Plan
in respect of no more than 1,500,000 shares of Common Stock may be made to any
individual Participant during any single fiscal year of the Company (for this
purpose, if a SAR is granted in tandem with an Option (such that the SAR expires
with respect to the number of shares of Common Stock for which the Option is
exercised), only the shares underlying the Option shall count against this
limitation)

(iii)subject to Section 13 of the Plan, no more than the 7,079,237 shares of
Common Stock may be issued in the aggregate pursuant to the exercise of
Incentive Stock Options granted under the Plan;

(iv)subject to Section 13  of the Plan, no more than 600,000 shares of Common
Stock may be issued in respect of Performance Compensation Awards denominated in
shares of Common Stock granted pursuant to Section 12 of the Plan to any
individual Participant for a single fiscal year during a Performance Period (or
in the event a Performance Period extends beyond a single fiscal year, no more
than 600,000 shares multiplied by the number of full fiscal years in the
applicable Performance Period), or in the event such share-denominated
Performance Compensation Award is paid in cash, other securities, other Awards
or other property, no more than the Fair Market Value of such shares of Common
Stock on the last day of the Performance Period to which such Award relates;

(v)the maximum number of shares of Common Stock subject to Awards granted during
a single fiscal year to any Non-Employee Director, taken together with any cash
fees paid to such Non-Employee Director during the fiscal year, shall not exceed
$1,000,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes and
excluding, for this purpose, the value of any dividend equivalent payments paid
pursuant to any Award granted in a previous fiscal year); and

(vi)the maximum amount that can be paid to any individual Participant pursuant
to a Cash-Based Incentive Award shall be $5,000,000 for a single fiscal year
during a Performance Period (or in the event a Performance Period extends beyond
a single fiscal year, the maximum amount which may be paid shall be no more than
$5,000,000 multiplied by the number of full fiscal years in the applicable
performance Period).

(c)Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, or terminated without issuance to the
Participant of the full number of shares of Common Stock to which the Award
related, the unissued shares will again be available for grant under the
Plan.  Shares of Common Stock shall be deemed to have been issued in settlement
of Awards if the Fair Market Value equivalent of such shares is paid in cash;
provided, however, that no shares shall be deemed to have been issued in
settlement of a SAR or Restricted Stock Unit that only provides for settlement
in cash and settles only in cash or in respect of any Cash-Based Incentive
Award.  In no event shall (i) shares tendered or withheld on the exercise of
Options or other Award for the payment of the exercise or purchase price or
withholding taxes, (ii) shares not issued upon the settlement of a SAR that
settles in shares of Common Stock (or could settle in shares of Common Stock),
or (iii) shares purchased on the open market with cash proceeds from the
exercise of Options, again become available for other Awards under the Plan.

(d)Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.  Following the Effective Date, no further awards shall be granted
under the Prior Plan.

 

 

--------------------------------------------------------------------------------

8

(e)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”).  Substitute Awards shall not
be counted against the Absolute Share Limit and shall not be subject to the
Minimum Vesting Condition; provided, that Substitute Awards issued in connection
with the assumption of, or in substitution for, outstanding options intended to
qualify as “incentive stock options” within the meaning of Section 422 of the
Code shall be counted against the aggregate number of shares of Common Stock
available for Awards of Incentive Stock Options under the Plan.  Subject to
applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6.Eligibility.  Participation in the Plan shall be limited to Eligible Persons.

7.Options.

(a)General.  Each Option granted under the Plan shall be evidenced by an Award
Agreement, in written or electronic form, which agreement need not be the same
for each Participant.  Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.  All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award Agreement expressly states that the Option is intended to be an Incentive
Stock Option.  Incentive Stock Options shall be granted only to Eligible Persons
who are employees of a member of the Company Group, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code.  No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained.  In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with, such rules as may be prescribed by Section 422 of
the Code.  If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.  

(b)Exercise Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

(c)Vesting and Expiration.  

(i)Subject to the Minimum Vesting Condition, Options shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee.  

(ii)Options shall expire upon a date determined by the Committee, not to exceed
ten (10) years from the Date of Grant (the “Option Period”); provided, that if
the Option Period (other than in the case of an Incentive Stock Option) would
expire at a time when trading in the shares of Common Stock is prohibited by the
Company’s insider trading policy (or Company-imposed “blackout period”), then
the Option Period shall be automatically extended until the thirtieth (30th) day
following the expiration of such prohibition. Notwithstanding the foregoing, in
no event shall the Option Period exceed five (5) years from the Date of Grant in
the case of an Incentive Stock Option granted to a Participant who on the Date
of Grant owns stock representing more than 10% of the voting power of all
classes of stock of any member of the Company Group.  

 

 

--------------------------------------------------------------------------------

9

(d)Method of Exercise and Form of Payment.  No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld.  Options
which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price.  The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for any period of time as established from time to time
by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles (“GAAP”); or (ii) by such other method
as the Committee may permit in its sole discretion, including, without
limitation (A) in other property having a fair market value on the date of
exercise equal to the Exercise Price; (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Committee) a copy of irrevocable instructions to
a stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price; or (C) a “net exercise” procedure effected by withholding
the minimum number of shares of Common Stock otherwise issuable in respect of an
Option that are needed to pay the Exercise Price.  Any fractional shares of
Common Stock shall be settled in cash.

(e)Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option or (ii) the date that is one (1) year after the date of exercise of
the Incentive Stock Option.  The Company may, if determined by the Committee and
in accordance with procedures established by the Committee, retain possession,
as agent for the applicable Participant, of any Common Stock acquired pursuant
to the exercise of an Incentive Stock Option until the end of the period
described in the preceding sentence, subject to complying with any instructions
from such Participant as to the sale of such Common Stock.

(f)Compliance With Laws, etc.  Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8.Stock Appreciation Rights.  

(a)General.  Each SAR granted under the Plan shall be evidenced by an Award
Agreement.  Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.  Any Option granted under
the Plan may include tandem SARs.  The Committee also may award SARs to Eligible
Persons independent of any Option.

(b)Strike Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant).  Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c)Vesting and Expiration.  

(i)A SAR granted in connection with an Option shall become exercisable and shall
expire according to the same vesting schedule and expiration provisions as the
corresponding Option.  Subject to the Minimum Vesting Condition, a SAR granted
independent of an Option shall vest and become exercisable in such manner and on
such date or dates or upon such event or events as determined by the
Committee.  

(ii)SARs shall expire upon a date determined by the Committee, not to exceed ten
(10) years from the Date of Grant (the “SAR Period”); provided, that if the SAR
Period would expire at a time when trading in the shares of Common Stock is
prohibited by the Company’s insider trading policy (or Company-imposed “blackout
period”), then the SAR Period shall be automatically extended until the
thirtieth (30th) day following the expiration of such prohibition.

 

 

--------------------------------------------------------------------------------

10

(d)Method of Exercise.  SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e)Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one (1)
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Federal, state, local and non-U.S. income, employment and any other
applicable taxes required to be withheld.  The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee.  Any fractional shares of Common Stock
shall be settled in cash.

9.Restricted Stock and Restricted Stock Units.  

(a)General.  Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement.  Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.

(b)Stock Certificates and Book-Entry; Escrow or Similar Arrangement.  Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable; and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement.  If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 15(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void.  Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that no dividends shall be payable on any shares of
Restricted Stock with respect to which the applicable restrictions have not
lapsed, and any such dividends shall be held by the Company and delivered
(without interest) to the Participant within fifteen (15) days following the
date on which such restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate).  To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company.  A Participant
shall have no rights or privileges as a stockholder as to Restricted Stock
Units.

(c)Vesting.  Subject to the Minimum Vesting Condition, Restricted Stock and
Restricted Stock Units shall vest, and any applicable Restricted Period shall
lapse, in such manner and on such date or dates or upon such event or events as
determined by the Committee.  

(d)Issuance of Restricted Stock and Settlement of Restricted Stock Units.  

(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement.  If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full
share).  Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, in the sole discretion of the Committee, in shares
of Common Stock having a Fair Market Value (on the date of distribution) equal
to the amount of such dividends (without interest), upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.

 

 

--------------------------------------------------------------------------------

11

(ii)Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.  If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units.  To the extent provided in an Award
Agreement or otherwise, upon the payment by the Company of dividends on shares
of Common Stock, the holder of outstanding Restricted Stock Units shall be
entitled to be credited with dividend equivalent payments in cash (unless the
Committee, in its sole discretion, elects to credit such payments in shares of
Common Stock or additional Restricted Stock Units having a Fair Market Value
equal to the amount of such dividend), which amount shall be payable (without
interest) at the same time as the underlying Restricted Stock Units are settled
following the date on which the Restricted Period lapses with respect to such
Restricted Stock Units, and, in no event shall such dividend equivalents be
payable on any date prior thereto, including if such Restricted Stock Units are
forfeited. The Participant shall have no right to such dividend equivalent
payments prior to such settlement date.

(e)Legends on Restricted Stock.  Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE SEAWORLD ENTERTAINMENT, INC. 2017 OMNIBUS INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN SEAWORLD ENTERTAINMENT,
INC. AND PARTICIPANT.  A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF SEAWORLD ENTERTAINMENT, INC.

10.Other Equity-Based Awards.  Subject to the Minimum Vesting Condition, the
Committee may grant Other Equity-Based Awards under the Plan to Eligible
Persons, alone or in tandem with other Awards, in such amounts and dependent on
such conditions as the Committee shall from time to time in its sole discretion
determine.  Each Other Equity-Based Award granted under the Plan shall be
evidenced by an Award Agreement.  Each Other Equity-Based Award so granted shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement or other form evidencing such Award,
including, without limitation, those set forth in Section 15(a) of the Plan.

11. Cash-Based Incentive Awards.  The Committee may grant Cash-Based Incentive
Awards under the Plan to any Eligible Person who is or that the Committee
reasonably believes could be a “covered employee” within the meaning of Section
162(m) of the Code.  All Cash-Based Incentive Awards shall be designated
Performance Compensation Awards, and shall be subject to the terms and
conditions of Section 12 hereof.  Each Cash-Based Incentive Award granted under
the Plan shall be evidenced in such form as the Committee may determine from
time to time.

12.Performance Compensation Awards.  

(a)General.  The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.  Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 12 (but subject otherwise to the provisions of Section 14
of the Plan).  Performance Compensation Awards (including, without limitation,
Cash Based Incentive Awards) may be settled in cash, shares of Common Stock,
Restricted Stock and/or Restricted Stock Units.

 

 

--------------------------------------------------------------------------------

12

(b)Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply and the
Performance Formula(e).  Within the first ninety (90) days of a Performance
Period (or, within any other maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing.

(c)Performance Criteria.  The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with GAAP or on a non-GAAP basis: (i) net earnings or net income
(before or after taxes) or consolidated net income; (ii) basic or diluted
earnings per share (before or after taxes); (iii) net revenue or net revenue
growth; (iv) gross revenue or gross revenue growth, gross profit or gross profit
growth; (v) net operating profit (before or after taxes); (vi) return measures
(including, but not limited to, return on investment, assets, capital, employed
capital, invested capital, equity, or sales); (vii) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital), which may but are not required to be measured on a per
share basis; (viii) actual or adjusted earnings before or after interest, taxes,
depreciation and/or amortization (including EBIT and EBITDA); (ix) EBITDA
margins; (x) gross or net operating margins; (xi) productivity ratios; (xii)
share price (including, but not limited to, growth measures and total
stockholder return); (xiii) expense targets or cost reduction goals, general and
administrative expense savings; (xiv) operating efficiency; (xv) objective
measures of customer/client satisfaction; (xvi) working capital targets; (xvii)
measures of economic value added or other ‘value creation’ metrics; (xviii)
inventory control; (xix) enterprise value; (xx) sales; (xxi) stockholder return;
(xxii) customer/client retention; (xxiii) competitive market metrics; (xxiv)
employee retention; (xxv) timely completion of new product rollouts; (xxvi)
timely launch of new facilities; (xxvii) measurements related to a new
purchasing “co-op”; (xxviii) objective measures of personal targets, goals or
completion of projects (including but not limited to succession and hiring
projects, completion of specific acquisitions, dispositions, reorganizations or
other corporate transactions or capital-raising transactions, expansions of
specific business operations and meeting divisional or project budgets); (xxvix)
system-wide revenues; (xxx) royalty income; (xxxi) comparisons of continuing
operations to other operations; (xxxii) market share; (xxxiii) cost of capital,
debt leverage year-end cash position or book value; (xxxiv) strategic
objectives, development of new product lines and related revenue, sales and
margin targets, franchisee growth and retention, menu design and growth,
co-branding or international operations; (xxxv) improvement in employee
engagement as measured by an annual or quarterly survey; or (xxxvi) any
combination of the foregoing.  Any one or more of the Performance Criteria may
be stated as a percentage of another Performance Criteria, or used on an
absolute or relative basis to measure the performance of the Company and/or one
or more members of the Company Group as a whole or any divisions or operational
and/or business units, product lines, brands, business segments or
administrative departments of the Company and/or one or more members of the
Company Group or any combination thereof, as the Committee may deem appropriate,
or any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices.  To the extent required under Section 162(m) of the Code,
the Committee shall, within the first ninety (90) days of a Performance Period
(or, within any other maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.  

(d)Modification of Performance Goal(s).  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval.  Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigations, claims, judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v)
acquisitions or divestitures; (vi) any other specific, unusual or nonrecurring
events, or objectively determinable category thereof; (vii) foreign exchange
gains and losses or fluctuation in currency exchange rates; (viii) discontinued
operations and nonrecurring charges; (ix) a change in the Company’s fiscal year;
(x) accruals for payments to be made in respect of the Plan or other specified
compensation arrangements; and (xi) any other event described in Section 13 of
the Plan.

 

 

--------------------------------------------------------------------------------

13

(e)Payment of Performance Compensation Awards.  

(i)Condition to Receipt of Payment.  Unless otherwise provided in the applicable
Award Agreement or otherwise determined by the Committee, a Participant must be
employed by the Company on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

(ii)Limitation.  Unless otherwise provided in the applicable Award Agreement or
otherwise determined by the Committee, a Participant shall be eligible to
receive payment in respect of a Performance Compensation Award only to the
extent that (A) the Performance Goals for such period are achieved, and (B) all
or some portion of such Participant’s Performance Compensation Award has been
earned for the Performance Period based on the application of the Performance
Formula to such achieved Performance Goals; provided, however, that in the event
of (x) a Participant’s Termination by the Service Recipient other than for
Cause, or (y) a Participant’s Termination due to death or Disability, in each
case within twelve (12) months following a Change in Control, the Participant
shall receive payment in respect of a Performance Compensation Award based on
(1) actual performance through the date of Termination as determined by the
Committee, or (2) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee (but not to the extent that
application of this clause (2) would cause Section 162(m) of the Code to result
in the loss of the deduction of the compensation payable in respect of such
Performance Compensation Award for any Participant reasonably expected to be a
“covered employee” within the meaning of Section 162(m) of the Code), in each
case prorated based on the time elapsed from the Date of Grant to the date of
Termination.

(iii)Certification.  Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula.  The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion, to the extent applicable.

(iv)Use of Negative Discretion.  In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, if such Performance Compensation Award is a Cash-Based Incentive Award,
the Committee may reduce or eliminate the amount of such Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion.  Unless otherwise provided in the
applicable Award Agreement or otherwise determined by the Committee, the
Committee shall not have the discretion to (A) grant or provide payment in
respect of Performance Compensation Awards for a Performance Period if the
Performance Goals for such Performance Period have not been attained; or (B)
increase a Performance Compensation Award above the applicable limitations set
forth in Section 5 of the Plan.

(f)Timing of Award Payments.  Unless otherwise provided in the applicable Award
Agreement or otherwise determined by the Committee, Performance Compensation
Awards granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 12.  Any Performance Compensation Award that has been deferred
shall not (between the date as of which the Award is deferred and the payment
date) increase (i) with respect to a Performance Compensation Award that is
payable all or part in cash, by a measuring factor for each fiscal year greater
than a reasonable rate of interest set by the Committee or (ii) with respect to
a Performance Compensation Award that is payable in shares of Common Stock, by
an amount greater than the appreciation of a share of Common Stock from the date
such Award is deferred to the payment date.  Any Performance Compensation Award
that is deferred and is otherwise payable in shares of Common Stock shall be
credited (during the period between the date as of which the Award is deferred
and the payment date) with dividend equivalents (in a manner consistent with the
methodology set forth in the last sentence of Section 9(d)(ii) of the Plan).  

13.Changes in Capital Structure and Similar Events.  Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder (other than Cash-Based Incentive Awards):

(a)General.  In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, including,

 

 

--------------------------------------------------------------------------------

14

without limitation, to any or all of (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub-Plan; and (C) the terms of any
outstanding Award, including, without limitation, (I) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or Strike Price with respect
to any Award; or (III) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals); provided, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring.  

(b)Change in Control.  Without limiting the foregoing, except as may otherwise
be provided in an Award Agreement, in connection with any Change in Control, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(i)substitution or assumption of Awards, or to the extent that the surviving
entity (or Affiliate thereof) of such Change in Control does not substitute or
assume the Awards, full acceleration of vesting of, exercisability of, or lapse
of restrictions on, as applicable, any Awards; provided, however that with
respect to any performance-vested Awards (including Performance Compensation
Awards), any such acceleration of vesting, exercisability, or lapse of
restrictions shall be based on actual performance through the date of such
Change in Control; and

(ii)cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor).

For purposes of clause (i) above, an award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (ii) above) with the original Award, whether designated in
securities of the acquiror in such Change in Control transaction (or an
Affiliate thereof), or in cash or other property (including in the same
consideration that other stockholders of the Company receive in connection with
such Change in Control transaction), and retains the vesting schedule applicable
to the original Award.  

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

(c)Other Requirements.  Prior to any payment or adjustment contemplated under
this Section 13, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

(d)Fractional Shares.  Any adjustment provided under this Section 13 may provide
for the elimination of any fractional share that might otherwise become subject
to an Award.

(e)Binding Effect.  Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 13 shall be conclusive
and binding for all purposes.

 

 

--------------------------------------------------------------------------------

15

14.Amendments and Termination.  

(a)Amendment and Termination of the Plan.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 13 of
the Plan); or (iii) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.  Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 14(b) of
the Plan without stockholder approval.

(b)Amendment of Award Agreements.  The Committee may, to the extent consistent
with the terms of the Plan and any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant’s
Termination); provided, that, other than pursuant to Section 13 of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that in no event shall any such amendment alter the Minimum Vesting
Condition.

(c)No Repricing.  Notwithstanding anything in the Plan to the contrary, without
stockholder approval, except as otherwise permitted under Section 13 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.

15.General.

(a)Award Agreements.  Each Award (other than a Cash-Based Incentive Award) under
the Plan shall be evidenced by an Award Agreement, which shall be delivered to
the Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability or Termination of
a Participant, or of such other events as may be determined by the
Committee.  For purposes of the Plan, an Award Agreement may be in any such form
(written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award.  The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of any member of the Company Group.

(b)Nontransferability.    

(i)Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.  No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

 

--------------------------------------------------------------------------------

16

(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and the Participant’s Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and the Participant’s Immediate Family Members;
or (D) a beneficiary to whom donations are eligible to be treated as “charitable
contributions” for federal income tax purposes;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii)The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(c)Dividends and Dividend Equivalents.  The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property (in each case,
without interest), on a current or deferred basis, on such terms and conditions
as may be determined by the Committee in its sole discretion, including, without
limitation, payment directly to the Participant, withholding of such amounts by
the Company subject to vesting of the Award or reinvestment in additional shares
of Common Stock, Restricted Stock or other Awards; provided, further, that no
dividends, dividend equivalents or other similar payments shall be payable in
respect of outstanding (i) Options or SARs; or (ii) unvested Awards (although
dividends, dividend equivalents or other similar payments may be accumulated in
respect of such unvested Awards and paid within fifteen (15) days after such
Awards are earned and become payable or distributable).

(d)Tax Withholding.  

(i)A Participant shall be required to pay to the Company or one or more of its
Subsidiaries, as applicable, an amount in cash (by check or wire transfer) equal
to the aggregate amount of any income, employment and/or other applicable taxes
that are statutorily required to be withheld in respect of an
Award.  Alternatively, the Company or any of its Subsidiaries may elect, in its
sole discretion, in an Award Agreement or otherwise, to satisfy this requirement
by withholding such amount from any cash compensation or other cash amounts
owing to a Participant.

(ii)Without limiting the foregoing, the Committee may (but is not obligated to),
in its sole discretion, in an Award Agreement or otherwise, permit or require a
Participant to satisfy, all or any portion of the minimum income, employment
and/or other applicable taxes that are statutorily required to be withheld with
respect to an Award by (A) the delivery of shares of Common Stock (which are not
subject to any pledge or other security interest) that have been both held by
the Participant and vested for any period of time (as established from time to
time by the Committee in order to avoid adverse accounting treatment under GAAP
or applicable accounting standards) having an aggregate Fair Market Value equal
to such minimum statutorily required withholding liability (or portion thereof);
or (B) having the Company withhold from the shares of Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, the
Participant upon the grant, exercise, vesting or settlement of the Award, as
applicable, a number of shares of Common Stock with an aggregate Fair Market
Value equal to an amount, subject to clause (iii) below, not in excess of such
minimum statutorily required withholding liability (or portion thereof).

 

 

--------------------------------------------------------------------------------

17

(iii) The Committee, subject to its having considered the applicable accounting
impact of any such determination, has full discretion, in an Award Agreement or
otherwise, to allow Participants to satisfy, in whole or in part, any additional
income, employment and/or other applicable taxes payable by them with respect to
an Award by electing to have the Company withhold from the shares of Common
Stock otherwise issuable or deliverable to, or that would otherwise be retained
by, a Participant upon the grant, exercise, vesting or settlement of the Award,
as applicable, shares of Common Stock having an aggregate Fair Market Value that
is greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).

(e)Data Protection.  By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan.  This data will include, but may not
be limited to, data about participation in the Plan and shares offered or
received, purchased, or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Awards were
granted) about the Participant and the Participant’s participation in the Plan.

(f)No Claim to Awards; No Rights to Continued Employment; Waiver.  No employee
of any member of the Company Group, or other Person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award.  There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards.  The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated.  Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board.  The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement.  By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.

(g)International Participants.  With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant or any
member of the Company Group.

(h)Designation and Change of Beneficiary.  Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death.  A Participant may,
from time to time, revoke or change the Participant’s beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Committee.  The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or, if the
Participant is unmarried at the time of death, the Participant’s estate.

(i)Termination.  Except as otherwise provided in an Award Agreement or
otherwise, unless determined otherwise by the Committee at any point following
such event: (i) neither a temporary absence from employment or service due to
illness, vacation or leave of absence (including, without limitation, a call to
active duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan.  Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

 

 

--------------------------------------------------------------------------------

18

(j)No Rights as a Stockholder.  Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(k)Government and Other Regulations.  

(i)The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Common Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received an opinion of counsel (if the Company has
requested such an opinion), satisfactory to the Company, that such shares may be
offered or sold without such registration pursuant to an available exemption
therefrom and the terms and conditions of such exemption have been fully
complied with.  The Company shall be under no obligation to register for sale
under the Securities Act any of the shares of Common Stock to be offered or sold
under the Plan.  The Committee shall have the authority to provide that all
shares of Common Stock or other securities of any member of the Company Group
issued under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the Federal securities laws, or the rules, regulations and
other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted and any other applicable Federal, state, local or non-U.S.
laws, rules, regulations and other requirements, and, without limiting the
generality of Section 9 of the Plan, the Committee may cause a legend or legends
to be put on certificates representing shares of Common Stock or other
securities of any member of the Company Group issued under the Plan to make
appropriate reference to such restrictions or may cause such Common Stock or
other securities of any member of the Company Group issued under the Plan in
book-entry form to be held subject to the Company’s instructions or subject to
appropriate stop-transfer orders.  Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that the Committee, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

(ii)The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable.  If the Committee determines to cancel
all or any portion of an Award in accordance with the foregoing, the Company
shall, subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable); over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award), delivered to the Participant as soon as practicable following the
cancellation of such Award or portion thereof; or (B) in the case of Restricted
Stock, Restricted Stock Units or Other Equity-Based Awards, provide the
Participant with a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Equity-Based Awards, or the underlying
shares in respect thereof.

(l)No Section 83(b) Elections Without Consent of Company.  No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election.  If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

 

 

--------------------------------------------------------------------------------

19

(m)Payments to Persons Other Than Participants.  If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(n)Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(o)No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand.  No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(p)Reliance on Reports.  Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.

(q)Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r)Governing Law.  The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.  EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(s)Severability.  If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(t)Obligations Binding on Successors.  The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(u)Section 409A of the Code.  

 

 

--------------------------------------------------------------------------------

20

(i)Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code.  Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.  With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” or “termination of service” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A of the
Code.  For purposes of Section 409A of the Code, each of the payments that may
be made in respect of any Award granted under the Plan is designated as separate
payments.

(ii)Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six (6) months after
the date of such Participant’s “separation from service” or, if earlier, the
date of the Participant’s death.  Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii)Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.

(v)Clawback/Repayment.  All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law.  Further,
to the extent that the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.

(w)Detrimental Activity.  Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:

(i)cancellation of any or all of such Participant’s outstanding Awards; or

(ii)forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain promptly to the Company.

(x)Right of Offset.  The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement.  Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

(y)Expenses; Titles and Headings.  The expenses of administering the Plan shall
be borne by the Company Group.  The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

 

 